United States Court of Appeals
                     FOR THE EIGHTH CIRCUIT
                         ___________

                         No. 97-3284
                         ___________

Linda Marie Jones,          *
                            *
         Appellant,         *
                            *
    v.                      *
                            *
Jack R. Ott; Harry C. Haverly; Stephen                      *
R. Illingworth; Jay J. Sullivan; Richard                    *
     Appeal from the United States
L. Alexander; Gene C. Fotte, II; Ted                        *
     District Court for the
S. Griess; Arthur R. Langvardt; Gary                        *
     District of Nebraska.
Brunckhorst, Ex-Sheriff, Clay County;                       *
State of Nebraska, Department of                            *
   [UNPUBLISHED]
Social Services; Clay County News;                          *
Nebraska State Bar Association;                             *
Unknown Does, 1-99,         *
                            *
         Appellees.         *
                      ___________

                                Submitted:       December 11,
1997
                                          Filed:     December
22, 1997
                         ___________

Before McMILLIAN, BEAM, and MORRIS            SHEPPARD   ARNOLD,
    Circuit Judges.
                     ___________

PER CURIAM.
    Linda Marie Jones appeals from the district court’s1
dismissal of her complaint. After reviewing the record
and the parties’ briefs, we conclude that the judgment of
the district court was correct, and that an extended
opinion would have no precedential value. Accordingly,
we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Richard G. Kopf, United States District Jude for the District of
Nebraska, adopting the report and recommendation of the Honorable David L. Piester,
United States Magistrate Judge for the District of Nebraska.
                                         -2-